Citation Nr: 1026015	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-26 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disorder, to include cervical compression fracture, degenerative 
disc disease, and osteoarthritis.

2. Entitlement to service connection for residuals of a right hip 
fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter


INTRODUCTION

The Veteran had active service from August 1949 to December 1952.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Hearing Officer at the RO in April 
2007, and also testified before the undersigned Veterans Law 
Judge at a videoconference hearing between the RO and the Board 
at VA Central Office in July 2008.  Transcripts of those hearings 
are contained in the claims file.

The Board in September 2008 reopened the previously denied claim 
for service connection for residuals of a right hip fracture.  
The Board remanded the claims in September 2008, and they now 
return to the Board for further review.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).   38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.

REMAND

The Veteran's service separation examination report dated in 
December 1952 noted that the Veteran had a history of hip 
fracture in 1933 treated with open reduction, without 
complications.  A right hip scar was noted at the examination.  
The examination report found that the Veteran's spine and other 
musculoskeletal systems were normal.  

The Veteran's service treatment records (STRs) and his service 
personnel records are reported by the National Personnel Records 
Center (NPRC) to have been lost or destroyed by fire.  When a 
veteran's records have been destroyed, VA has an obligation to 
search for alternative records which support the veteran's case.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Moreover, although there is a 
lack of service medical records, or for that matter, service 
personnel records, VA regulations provide that service connection 
may be shown through other evidence.  Smith v. Derwinski, 2 Vet. 
App. 147 (1992); 38 C.F.R. § 3.303(a) (2009).  This evidence may 
be private medical records showing treatment of the claimed 
disability, fellow service personnel statements, personal 
testimony, etc.  The evidence may also be statements provided by 
accredited military experts.

The RO in 1980 accordingly obtained sick report records for the 
Veteran's reported periods of treatment in service, to develop 
his prior claim submitted in January 1980.  In that claim the 
Veteran contended that he suffered from a "leg injury" with 
treatment in 1949, and a condition of the "hip and [groin]" (as 
listed by the Veteran in that claim, "groane") with treatment 
from September 1952 to December 1952.  

The obtained sick call records reveal that the Veteran was seen 
on August 23, 1949, on August 26, 1949, on October 19, 1949, on 
September 2, 1952, on December 1, 1952, and on December 3, 1952.  
These records further inform that whatever condition or 
conditions for which he was seen were in the line of duty, and 
that he returned to duty following treatment.  Unfortunately, 
these sick call records provide no indication of the conditions 
for which he was treated, of relevant medical findings, or 
whether any conditions for which he was treated were acute or 
chronic in nature.  

At the July 2008 videoconference hearing, the Veteran testified 
that his military occupational specialty (MOS) in service was 
heavy equipment operator.  He further testified that while in 
service he was attacked by a fellow soldier who suffered from a 
mental condition, suffering four or five blows from a rifle, 
breaking the stock and knocking his helmet off his head and 
causing his neck injury.  He asserted that his neck was sore at 
the time but he did not seek medical attention and did not press 
charges against the soldier.  He testified that the medic filed a 
report.  He added that he had requested the records, but had been 
told that the files were all destroyed in a fire at Fort 
Snelling.  In response to questioning, the Veteran acknowledged 
that upon service separation examination he had not complained 
about his neck, explaining that it had not been bothering him at 
the time.  He added that an occasional stiff neck was the extent 
of his difficulty, and that after service he also did not have 
significant difficulty, though he did have problems looking up.

The Veteran testified that the first time he took notice of 
difficulty with his neck was when he had an examination for 
Social Security, and the examining physician told him he had a 
problem with his neck, with limitation of motion to only about 15 
degrees. The veteran confirmed that he had been receiving Social 
Security disability benefits since 1990.

He testified that he first learned that he had had a cervical 
fracture when he underwent a VA examination with X-rays 
approximately five years ago, with the physician informing him 
that he had residuals of a cervical fracture and a fracture of 
the shoulder blade, with osteoporosis.

Regarding his right hip, the Veteran testified that in basic 
training they were crossing a dry riverbed on monkey bars, hand-
over-hand, and he fell approximately 20 feet.  He asserted that 
he had sought medical help at the company level and was told he 
probably had just aggravated his hip.  He added that he missed a 
day of basic training, was given a medication to rub on his hip, 
and returned to his company without having X-rays taken.  He in 
effect denied complaining about his hip thereafter, explaining 
that otherwise he would have had to repeat basic training.  He 
added that after basic training he was stationed in Alaska, and 
worked on snow removal in the winter.  He noted that he never 
missed work due to illness or injury, adding that fellow soldiers 
would kid him about limping for a few days, but he never 
complained about his hip.

The Veteran also testified to another injury in service when he 
was pumping oil into a tank about 20 feet up, and the wind blew 
him off and he fell on some rocks.  He reported still another 
incident in which he fell from the back of a truck, but he did 
not complain then either.  He explained that he did not believe 
in going to doctors. He further explained that his original 
injury to the right hip had occurred when he was three years old, 
and so it was healed when he went into service.  He added, 
though, that he did limp prior to entering service with one leg 
shorter than the other, and said he had pain in the hip after 
service but never had pain in the hip before service.  He 
acknowledged that he had undergone right hip replacement surgery 
in 1983.  

Regarding his service separation, the Veteran explained in 
testimony that he had a pending appointment at a hospital for his 
hip when he was separated from service, but did not delay his 
service separation because he was told that if he did he would 
have to stay in the service a lot longer.  He added that he had 
submitted to the VA office in Los Angeles documentation of the 
hospital appointment, but was told that he did not have any VA 
eligibility because he had waited over a year after service 
before he went to VA.

The Veteran's testimony before a Hearing Officer at the RO in 
April 2007 was substantially consistent with his testimony before 
the undersigned, with a few additional details.  Specifically, at 
the RO hearing he testified that following the incident when he 
was attacked and struck with the stock of a rifle, he believes he 
had continuous pain, though he never paid it any attention and 
sought no treatment but simply tolerated the condition.  He also 
testified that he did, however, go on sick call after falling 
approximately 20 or more feet from the parallel bars crossing a 
riverbed, and missed a march after that incident because he could 
not walk. However, he also denied receiving continuous treatment 
in service after that injury, testifying that he simply tolerated 
the condition.

VA treatment records include an initial treatment visit in 
September 2003.  The Veteran then reported having chronic low 
back pain and chronic neck pain, and further reported a history 
of surgeries including right total hip replacement in 1983, and 
L5 laminectomy (with no date provided).  The veteran also then 
reported a history of multiple fractures, as well as a history of 
being hit with a rifle butt three times in the military.

VA cervical spine X-rays were obtained in October 2003 with 
findings of moderately severe disc disease and osteoarthritis, as 
well as mild probable mid-cervical compression fractures which 
were noted to most likely be old.

A record of primary care treatment evaluation in December 2005 
documents complaints of neck pain related to an injury in 
service, for which the veteran reported taking Aleve and using a 
heating pad with some relief.  The examiner assessed moderately 
severe cervical disc disease and osteoarthritis, and mild, 
probably mid-cervical, compression fractures which were most 
likely old.

The Veteran's consistent testimony affords evidence of incidents 
in service to support his claim, and VA clinical records from 
recent years document current disabilities to support his claims.  
The October 2003 X-ray assessment of probable old compression 
fracture indicates a possible link to the reported assault 
incident in service with blows to the head or helmet, 
necessitating a VA examination to address etiology of his 
cervical spine claim, pursuant to 38 C.F.R. § 3.159(c)(4) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, his reports 
of difficulty with his right hip, since a fall in service 
aggravated his prior right hip fracture, indicate the possibility 
of a link between a reported fall in service and current 
disability of the right hip.

The Veteran was accordingly afforded a VA examination in December 
2009.  That examiner reviewed the claims file and noted the 
Veteran's relevant history of right hip fracture as a child in 
1933 with surgery as a child to repair the fracture, as well as 
total hip replacement in 1980.  The examiner also noted the 
Veteran's reported history of continuing pain in the right hip 
after service, and many occupations after service despite this 
reported continued pain.  The examiner noted an antalgic gait, 
and physical findings consistent with symptomatic right hip 
disability

The VA examiner also noted the Veteran's self-report of injury to 
the cervical spine in service in 1952 when a fellow soldier hit 
him in the back of the head and neck area several times with a 
rifle, with the Veteran complaining of pain afterwards but not 
seeking medical attention.  The Veteran reported that he had 
experienced intermittent pain and stiffness in his neck since 
that assault.  The examiner noted the Veteran's self-report that 
he did not seek medical attention for his cervical spine until 
doing so at a VA facility in 2003, whereupon X-rays were ordered 
showing arthritis of the cervical spine as well as a compression 
fracture.  The examiner noted that the Veteran was not then upon 
that 2003 VA treatment given any medications, but rather was 
informed of neck exercises for relief of neck pain and stiffness.  
The December 2009 examiner noted the Veteran's self-report of 
progressive worsening of the cervical spine condition, with mild 
weekly flare-ups of cervical pain.   

The December 2009 VA examiner also noted that physical 
examination demonstrated limitation of motion as well as pain 
with range of motion of the neck.  However, the December 2009 
examiner noted that prior X-rays in October 2003 had produced an 
assessment that it was "questionable" that there were signs of 
a past cervical compression fracture.  The December 2009 VA 
examiner similarly concluded that the new X-rays obtained in 
December 2009 did not show definite evidence of cervical 
compression fracture.   

Unfortunately, the December 2009 VA examiner did not articulate 
any clear opinion or any rationale for such opinion addressing 
the cause or etiology of the Veteran's claimed cervical spine 
disorder.  

Once VA provides an examination in a service connection claim, 
the examination must be adequate or VA must notify the veteran 
why an adequate examination will not or cannot be provided.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, an adequate 
examination must support its conclusion with an analysis that can 
be weighed against contrary opinions.  Stefl v. Nicholson, 21 
Vet. App. 120, 124-25 (2007).  A medical opinion that contains 
only data and conclusions cannot be accorded any weight.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In Stefl, 21 
Vet. App. at 124, the United States Court of Appeals for Veterans 
Claims (Court) found that a medical examination was inadequate 
because it provided an unsupported conclusion.  Thus, because the 
December 2009 examiner's nexus opinion was unclear and 
unsupported by any analysis, it cannot be used for the Board's 
adjudication in the absence of supplementary analysis by that 
examiner.  The case should thus be returned to the examiner for 
an addendum, or alternatively another examination must be 
obtained.  

Further, the December 2009 VA examiner opined that the Veteran's 
right hip disorder, status post childhood fracture and total hip 
replacement in 1980, was unrelated to service based on the 
absence of STRs or post-service treatment records.  Such an 
opinion is inadequate because the Veteran's STRs were lost, and 
hence the absence of such records of treatment in service, by 
itself, cannot be used as a primary basis for concluding that the 
current disability is unrelated to service.  Rather, as already 
noted, although there is a lack of service medical records, or 
for that matter, service personnel records, VA regulations 
provide that service connection may be shown through other 
evidence.  Smith; 38 C.F.R. § 3.303(a).  This additional evidence 
to be considered should have included the Veteran's self-reported 
history as well as service documentation that the Veteran 
reported to sick-call at the above-noted dates. 

Although the credibility of the Veteran's statements should be 
weighed upon the examiner's consideration of those statements to 
support the assertion of disability beginning in service, those 
assertions cannot be ignored by the examiner merely because of 
the absence of corroborating service treatment records, 
particularly where, as here, those STRs were lost.  Thus 
additional opinion by that examiner, or an additional 
examination, is also required to address the claimed right hip 
disorder and its cause or etiology.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and ask him to inform of any 
additional pertinent treatments or examinations that 
are not reflected in the claims file, including any 
pertaining to his right hip or cervical spine 
disorders.  With the Veteran's assistance, obtain 
any such identified records and associate them with 
the claims file.  

2.  Thereafter, return the claims file to the VA 
examiner who conducted the December 2009 VA 
examinations, to provide appropriate addendum 
opinions and reasons and bases for those 
opinions, to address the nature and etiology, as 
related to service, of a claimed cervical spine 
disorder, to include cervical compression fracture, 
degenerative disc disease, and osteoarthritis; and 
residuals of a right hip fracture (status post total 
hip replacement).  The claims folder must be made 
available to the examiner for review for the 
addendum opinions.  All necessary studies, tests, 
and evaluations should be performed and the results 
noted in the examination report. 

a.  The examiner should be specifically advised 
that the prior examination report was 
inadequate with regard to the cervical spine 
disorder because it failed to clearly 
articulate an opinion addressing the relative 
likelihood of a cervical spine disorder having 
developed in service or being otherwise 
causally related to service, and failed to 
clearly articulate a rationale for such an 
opinion.  The examiner should also be advised 
that his prior examination was inadequate with 
regard to the right hip disorder because it 
substantially relied on the absence of records 
of treatment of the right hip in service, 
whereas the record reflects that the service 
department lost the Veteran's service treatment 
records and hence the absence of treatment 
records should not have been such a substantial 
basis for the opinion.  The examiner should be 
informed that, instead, he should consider the 
daily sick reports which document the Veteran's 
having received treatment in service (although 
not specifying the nature of the disability 
treated or the treatment received), and should 
consider the Veteran's own statements of 
treatment or injury or disability in service 
and after service, as well as the credibility 
of those statements by the Veteran and reasons 
for affording greater or lesser credibility to 
such statements.  

b.  For each disorder of the cervical spine and 
right hip found, based upon examination 
findings, appropriate tests and studies, 
historical records, and medical principles, the 
examiner should provide an opinion, with full 
clinical rationale, as to whether it is at 
least as likely as not (i.e., to at least a 50-
50 degree of probability) that the disorder 
developed in service, including as related to 
an in-service injury, or is otherwise causally 
related to service, or whether such in-service 
causation or etiology is unlikely (i.e., less 
than a 50-50 probability).  Again, the examiner 
cannot rely substantially on the absence of 
service treatment records itself to support the 
opinion, because the service department lost 
those records by fire; instead the examiner 
must consider alternative evidence for or 
against the asserted development of disability 
in service or a causal link to service, 
including service sick reports, and the 
Veteran's own statements and their credibility.  
Factors which may be considered as affecting 
credibility include, but are not limited to, 
interest, bias, demeanor of the Veteran upon 
his presentation of statements or evidence, 
inconsistent statements, bad character, and 
facial plausibility (whether the truth of the 
matter asserted is plausible or not, on its 
face), and contradiction by circumstantial 
evidence or other evidence.  When addressing 
the credibility of the Veteran's statements, 
the examiner should clearly articulate his 
conclusions about the credibility of the 
statements, and the reasons for those 
conclusions.  

c.  In answering these questions the examiner 
should first provide an opinion addressing 
whether the Veteran's narrative regarding his 
injuries in service may be supportive of the 
claimed disabilities of the cervical spine and 
the right hip.  Specifically, in testimony the 
Veteran asserted that he injured his cervical 
spine, resulting in the compression fractures 
(first discovered upon VA X-ray examination in 
October 2003) when he was assaulted in service 
(his service was from August 1949 to December 
1952) by a crazed fellow soldier who struck him 
multiple times with a rifle butt, breaking the 
stock of the rifle and knocking the helmet off 
the Veteran's head.  However, he asserted that 
he did not then receive treatment and merely 
put up with the resulting sore neck.  The 
examiner should thus answer the implied 
question: is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the asserted blows which the 
Veteran was able to merely "tough out" 
without notable impairment or any treatment at 
that time in service, did in fact result in 
cervical compression fractures detectable fifty 
years later?

d.  Regarding his right hip, the Veteran 
asserted in testimony that his right hip, which 
he fractured at the age of three and had been 
internally fixated at that time, was aggravated 
in service when he alleges he fell 20 feet from 
parallel bars crossing a dry riverbed during 
basic training, such that he went to sick call 
after that injury and missed a day of basic 
training and a march because he could not walk, 
but did not have continuous treatment after 
that in-service injury.  He also testified to 
having two other injuries in service, but did 
not specifically assert further injury to his 
hip during those incidents: he alleges that he 
was injured when he was pumping oil into a tank 
about 20 feet up, and the wind blew him off and 
he fell on some rocks; and he alleges that he 
fell from the back of a truck.  He has not 
alleged that he received significant treatment 
or had ongoing disability following those 
incidents.  He testified that he never missed 
work in service due to his injuries, but that 
fellow soldiers would kid him when he limped 
for a few days.  He added that he had had a 
limp prior to entry into service, but contended 
that he had pain in the hip after service where 
there was none before service.  The examiner 
should answer whether it is at least as likely 
as not (i.e., to at least a 50- 50 degree of 
probability) that any or all of these reported 
injuries in service resulted in some or all of 
the current disability of the right hip, and if 
so, what is the current disability which was 
thus caused?

e.  Note:  The term "at least as likely as 
not" as used above does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.

f.  Any opinion provided should include 
discussion of specific evidence of record.  The 
examiner must set forth the complete rationale 
underlying any conclusions drawn or opinions 
expressed.  The conclusions of the examiner 
should reflect review of the claims folder, and 
the discussion of pertinent evidence.  If some 
questions cannot be answered without resorting 
to pure speculation, the examiner must provide 
a complete explanation as to why that is so.

3.  If the required addendum cannot be obtained from 
the December 2009 VA examiner, then schedule an 
additional VA examination to address the cause and 
etiology as related to service, of his claimed 
cervical spine disorder, to include cervical 
compression fracture, degenerative disc disease, and 
osteoarthritis; and residuals of a right hip 
fracture (status post total hip replacement).   The 
claims folder must be made available to the examiner 
for review before the examination.  The examiner 
should be provided with the instructions and 
examination report requirements provided to the 
December 2009 VA examiner, and should be informed of 
the inadequacy of the December 2009 VA examination 
report, as provided in the addendum opinion 
instructions within item #2, above.

5.  Thereafter, readjudicate the remanded claims de 
novo.  If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, provide him 
and his representative with a Supplemental Statement 
of the Case and an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

